Citation Nr: 1746037	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a disability rating in excess of 30 percent for ulcerative colitis with sclerosing cholangitis and esophageal varices.  

3.  Entitlement to an initial compensable disability rating for portal hypertension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

In September 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to increased ratings for ulcerative colitis with sclerosing cholangitis and esophageal varices, and portal hypertension are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's tinnitus is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Because the Board is granting the Veteran's service connection claim for tinnitus, any error committed with respect to that claim is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for tinnitus, which he contends originated in service.  

The medical evidence confirms the Veteran currently has tinnitus.  The central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show no evidence of tinnitus on entrance into active duty.  His STRs do not show treatment for tinnitus in service; however, the Veteran's DD-214 shows he was a Security Forces Specialist.  The U.S. Air Force has acknowledged this Air Force Specialty Code (AFSC) carries a high probability for exposure to acoustic trauma.    

On VA examination in December 2010, the examiner diagnosed the Veteran with tinnitus.  However, the examiner concluded the Veteran's current tinnitus was less likely as not caused by or the result of his military service.  In this respect the examiner indicated the Veteran's audiogram at separation from service showed no significant threshold shift, and he first noticed his tinnitus 16-19 years after his discharge.  However, the examiner wholly failed to acknowledge or discuss the Veteran's lay reports in the medical opinion, as well as the Veteran's conceded military noise exposure.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thereafter, in a January 2013 addendum medical opinion, the same examiner reiterated her prior conclusion.  Though she conceded the exact etiology of the Veteran's tinnitus is unknown, she stated his tinnitus was less likely than not related to military noise exposure.  In this respect, the examiner again cited to a lack of a puretone threshold shift from entrance through separation.  

Notwithstanding the medical opinions provided by the VA examiner, the Veteran has reported he was exposed to significant noise exposure during his period of active duty as a result of his extensive time on the flight line and shooting range, which is consistent with his military service.  Further, the Veteran has reported that the VA examiner misinterpreted his reports to her.  Specifically, the Veteran has indicated that his initial onset of tinnitus was not 16-19 years after his discharge from active duty, but rather that the condition became constant at that time.  He has reported that he initially experienced the same ringing in his ears during his period of active duty, but the condition was initially intermittent.  The Veteran has also stated the condition continued to increase in frequency as time passed, eventually becoming constant.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

Here, the Veteran has reported that he experienced ringing of the ears in service, which has persisted, and continued to worsen ever since.  The Board finds the Veteran competent to report his hearing limitations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing ringing of the ears to be at least as probative as the above-noted VA examiner's findings.

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and his exposure to acoustic trauma in service.  The Veteran has competently and credibly reported that he experienced tinnitus during and since service due to the in-service acoustic trauma.  Accordingly, a nexus to service is established.  To the extent the above-noted VA examiner opined that it was less likely as not that the Veteran's tinnitus was related to his military service, the Board finds this opinion to be of limited probative value as the opinion failed to address the Veteran's lay statements regarding the onset of his tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) .

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed disability and his in-service acoustic trauma is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

By way of an October 2014 rating decision, the RO denied the Veteran's claim for an increased rating for ulcerative colitis with sclerosing cholangitis and esophageal varices.  The Veteran was notified of the decision the same month.  Thereafter, in November 2014, the Veteran submitted a notice of disagreement as to assigned rating.  Additionally, by way of an October 2015 rating decision, the RO granted the Veteran's claim for portal hypertension, and assigned a noncompensable disability rating.  Thereafter, in November 2015, the Veteran submitted a notice of disagreement as to the evaluation assigned for that disability.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notices of disagreement.  As such, the matter must be remanded for the originating agency to issue a SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, an SOC on the issue of entitlement to a higher initial rating for portal hypertension, as well as entitlement to an increased rating for ulcerative colitis with sclerosing cholangitis and esophageal varices should be issued to the Veteran.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


